DETAILED ACTIONNotice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 26 May 2021 have been fully considered but they are not persuasive. The Examiner respectfully disagrees with Applicant’s assertions that both El-Khoury and Verma fail to teach “in a fine scan process, skip areas inside the fingerprint outline are scanned while skip areas outside the fingerprint outline and the scan areas are not scanned.” Namely Verma teaches the user of super pixels (banking pixel electrodes together) during a coarse scan process (scan areas) where the super pixels are used to detect the finger and determine which of the targeted pixel electrodes are enabled for the fine scan process. Thus individual pixel electrodes outside of the detected finger location are not scanned (skip areas outside the fingerprint outline) and the super pixels (scan areas) are no longer scanned or used in the fine scan process. These super pixels are different from the targeted individual pixel electrodes as they are connected differently. For instance see Fig. 10 where the super electrode 1004 detects the location of the stylus or fingerprint (coarse scan) and determines that the touch is somewhere in the middle of said super pixel, than during a fine scan process, only individual pixels 1002 are enabled for the fine scan process. The individual pixels are different from the super electrode and thus the super electrode is not used during the fine scan process. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-6, 8 and 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over EL-Khoury et al (2016/0364591) (herein “El-Khoury”) in view of VERMA et al (2016/0162011) (herein “VERMA”).	In regards to claim 1, El-Khoury teaches a biometric device comprising: a panel, comprising a detection area and a non-detection area adjacent to the detection area (See; Fig. 9 for a detection area surrounded by a non-detection area), and comprising: a driver circuit, at least a part of the driver circuit being located in the non-detection area (See; Figs. 2, 8, 9 and p[0038]-p[0039], p[0048] for multiplexers connected to touch controller 214 and fingerprint measurement circuits 224 which can be integrated together into a single IC); a first logic circuit, electrically connected to the driver circuit, and configured to generate a plurality of control signals (See; Fig. 2, 8, 9 and p[0048] for multiplexers 821, 822); a See; Figs. 8 and 9 for a plurality of signal lines which would be used to connect the electrodes to the multiplexers); and a plurality of sensing units, located in the detection area and arranged along one direction, each respectively and electrically connected to the first logic circuit and a corresponding signal line in the plurality of signal lines (See; Figs. 8 and 9 for electrodes 801, 802, 811, 812 connected to multiplexers 821, 822 through signal lines); wherein when each sensing unit in the plurality of sensing units receives one of the plurality of control signals, the plurality of sensing units are configured into a alternating one of skip areas and one of scan areas (See; Figs. 8, 9 and p[0048] for a first set of electrodes 801 and 802 (scan areas) and a second set of electrodes 811 and 812 (skip areas) which alternate with one another in a matrix form); and the skip areas are disabled in a coarse scan process and the scan areas are enabled to detect a fingerprint outline in the coarse scan process (See; Figs. 8, 9 and p[0048] where row and column electrodes 811 and 812 are only used in a fingerprint sensing imaging (fine scan) and disabled when in a touch sensing mode (coarse scan)). El-Khoury fails to explicitly teach in a fine scan process, skip areas inside the fingerprint outline are scanned while skip areas outside of the fingerprint outline and the scan areas are is not scanned. 	However, VERMA teaches a coarse scan and targeted fine mode scan for a touch sensing device, a plurality of sensing units are configured into skip areas and scan areas (See; Fig. 8 for a plurality of super pixel electrodes 804 and a plurality of individual pixel electrodes 802); and the plurality of skip areas are disabled in a coarse scan process and the plurality of scan areas are enabled to detect a fingerprint outline in the coarse scan process (See; p[0044] for a coarse scan which can detect a finger or stylus touching the touch panel. The coarse scan uses a reduced number of sense/receive channels, i.e. super pixels, to detect the object); in a fine scan process, skip areas inside the fingerprint outline are scanned while skip areas outside of the fingerprint outline and the scan areas are is not scanned (See; Fig. 10, p[0044]-p[0045] and p[0079]-p[0080] where after detecting the finger and its coarse location a fine scan is performed of only the individual pixels located within the detected finger touch, while not scanning individual pixels outside of the finger touch and no longer using the super pixel electrodes (scan areas) for the fine scan process). 	Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify El-Khoury to use the fine scan process of VERMA, so as to reduce power consumption by only executing the fine scan process on the region of the coarsely detected touch, instead of the entire panel.	In regards to claim 3, El-Khoury teaches wherein at least one of the skip areas has a skip width along the one direction, at least one of the scan areas has a scan width along the one direction (See; Fig. 13B and p[0066]), the skip width is less than or equal to 10mm (See; p[0066] for eight fingerprint imaging/data generation electrodes 1320 at a pitch of 0.068mm each which equals 0.5mm) See; and the scan width is more than or equal to 0.2mm (See; p[0066] for touch detection electrodes having a pitch of 5mm).	In regards to claim 4, El-Khoury teaches wherein the panel further comprises a controller electrically connected to at least one of the signal lines, and configured to decide the fingerprint outline according to the scan areas (See; Fig. 11C and p[0055] where only the fingerprint electrodes become active corresponding to the touch (scan) electrodes according to icon 1110).	In regards to claim 5, El-Khoury teaches wherein the scan areas covers at least one portion of the fingerprint outline (See; Fig. 11C).	In regards to claim 6, El-Khoury teaches wherein the first logic circuit is located between the See; Figs. 2 and 8 for multiplexers located between the drive / control circuits and the electrodes).	In regards to claim 8, El-Khoury fails to explicitly teach wherein: the panel further comprises a second logic circuit located in the non-detection area, the second logic circuit comprises a first group of AND logic gates and a second group of AND logic gates, and the first group of AND logic gates and the second group of AND logic gates are alternately arranged and electrically connected to the plurality of sensing units. However El Khoury does teach a first and second multiplexer (first and second logic circuits) where it is well known that multiplexers are combinational logic circuits designed to switch one of several input lines to a common output line. It is also well known that multiplexers may be composed of a plurality of cascading AND gates (4 channel Multiplexer using logic gates shown below). Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention that El-Khoury’s multiplexers would be composed of a first and second group of AND logic gates as commonly known in the art.
    PNG
    media_image1.png
    203
    248
    media_image1.png
    Greyscale
	In regards to claim 14, El-Khoury teaches a biometric scanning method performed by a biometric device, the biometric device comprising a detection area, the detection area including alternating one of skip areas and one of scan areas (See; Figs. 8, 9 and p[0048] for a first set of electrodes 801 and 802 (scan areas) and a second set of electrodes 811 and 812 (skip areas) alternating with one another ), and the biometric scanning method comprising: performing a coarse scan by enabling the scan areas and disabling the skip areas to detect a fingerprint outline (See; Fig. 11C and p[0055] where only the fingerprint electrodes become active corresponding to the touch (scan) electrodes according to icon 1110 which have detected a fingerprint); and performing a fine scan by scanning a portion of the skip areas inside the fingerprint outline (See; Figs. 8, 9 and p[0048] where row and column electrodes 811 and 812 are only used in a fingerprint sensing imaging (fine scan) and disabled when in a touch sensing mode (coarse scan)). El-Khoury fails to explicitly teach performing a fine scan by scanning skip areas inside the fingerprint outline without scanning skip areas outside of the fingerprint outline and the scan areas. 	However, VERMA teaches a coarse scan and targeted fine mode scan for a touch sensing device, a plurality of sensing units are configured into skip areas and scan areas (See; Fig. 8 for a plurality of super pixel electrodes 804 and a plurality of individual pixel electrodes 802); and the plurality of skip areas are disabled in a coarse scan process and the plurality of scan areas are enabled to detect a fingerprint outline in the coarse scan process (See; p[0044] for a coarse scan which can detect a finger or stylus touching the touch panel. The coarse scan uses a reduced number of sense/receive channels, i.e. super pixels, to detect the object); in a fine scan process, skip areas inside the fingerprint outline are scanned while skip areas outside of the fingerprint outline and the scan areas are is not scanned (See; Fig. 10, p[0044]-p[0045] and p[0079]-p[0080] where after detecting the finger and its coarse location a fine scan is performed of only the individual pixels located within the detected finger touch, while not scanning individual pixels outside of the finger touch and no longer using the super pixel electrodes (scan areas) for the fine scan process).	Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify El-Khoury to use the fine scan process of VERMA, so as to reduce power consumption by only executing the fine scan process on the region of the coarsely detected touch, instead of the entire panel.	In regards to claim 15, El-Khoury teaches wherein the fingerprint outline encloses a plurality of ridges and valleys, and the scan areas covers at least one portion of the fingerprint outline (See; Fig. 11C, 13C).	In regards to claim 16, El-Khoury teaches wherein the step of performing the coarse scan further comprises: detecting the fingerprint in a first scan area of the scan areas and no fingerprint in a second scan area of the scan areas, wherein the second scan area is adjacent to the first scan area, deciding that the fingerprint outline is located between the first scan area and the second scan area (See; Fig. 11C and p[0055] where only the fingerprint electrodes become active corresponding to the touch (scan) electrodes according to icon 1110 which have detected a fingerprint, and have not become active in a second scan area absent of a fingerprint).	In regards to claim 17, El-Khoury teaches wherein after the step of performing the coarse scan and before the step of performing the fine scan, the biometric scanning method further comprises: adjusting an interval between two adjacent scan areas to configure a plurality of new scan areas and a plurality of new skip areas ; and performing a subsequent coarse scan by enabling the plurality of new scan areas and disabling the plurality of new skip areas to detect the fingerprint outline (See; Fig. 11F and p[0058] where the electrodes are adjusted based on secure applications and their position on display. This results in new scan areas and new skip areas from the display of 11D to 11E to 11F).	In regards to claim 18, El-Khoury teaches wherein the interval between two adjacent scan areas is configured along a horizontal axis of one of the two adjacent scan areas, a vertical axis of the one of the two adjacent scan areas, or a combination thereof (See; Figs. 11D—11F where the scan areas are adjusted horizontally and vertically).	In regards to claim 19, El-Khoury teaches wherein the step of adjusting the interval between two adjacent scan areas further comprises: reducing the interval to configure the plurality of new scan areas and the plurality of new skip areas (See; Figs. 11D—11F where the interval between scan areas is reduced when switching between scenarios as shown in 11E and 11F).	In regards to claim 20, El-Khoury teaches wherein after the step of performing the fine scan, the biometric scanning method further comprises: generating the fingerprint image according to a combination data of the coarse scan and fine scan (See; p[0048] “Additionally, electrodes of columns 801 and rows 802 may be used for fingerprint imaging with the electrodes of columns 811 and 812”).
Claims 7, 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over EL-Khoury et al (2016/0364591) (herein “El-Khoury”) in view of VERMA et al (2016/0162011) (herein “VERMA”) and further in view of in view of KIM (2017/0123555).
	In regards to claim 7, El-Khoury fails to explicitly teach wherein the driver circuit comprises a plurality of shift registers respectively and electrically connected to the first logic circuit.
See; Fig. 11 and p[0108]-p[0109] for a driving circuit 1100 including shift register for coarse scan and a shift register for fine scan). Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify El-Khoury’s drive circuits with the shift registers of KIM so as to integrate the fingerprint and touch sensing drivers / controllers into a single unit (as suggested in p[0039] of El-Khoury), thus decreasing the number of components on the printed circuit board.
	In regards to claim 12, El-Khoury and KIM fail to explicitly teach a plurality of switch circuits configured to be selected sequentially to electrically connect a predefined group of the sensing units. However it is well known in the art at the time of the invention that multiplexers are analog switches that connects one signal selected from several inputs to a single output. The multiplexers of both El-Khoury and KIM are connected to the sensing units and used to select a predefined group of the two different sensing units. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to have a plurality of switch circuits as claimed in the device of El-Khoury or KIM so as to properly switch between the two different sensing groups for efficient touch sensing operations.
	In regards to claim 13, KIM teaches an analog-to-digital converter electrically connected to the plurality of switch circuits, and configured to convert electrical signals generated by the selected sensing units into biometric data (See; Fig. 11 for ADC 1145 which outputs the sensed fingerprint signals for fingerprint analysis).
Claims 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over EL-Khoury et al (2016/0364591) (herein “El-Khoury”) in view of VERMA et al (2016/0162011) (herein “VERMA”) and See; Figs. 8-11 p[0059] for pulse modulation circuits 305 including AND gates alternatively arranged). XIANG teaches a touch system employing two different sensor arrays (See; Fig. 4) and thus is analogous art with El-Khoury. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify El-Khoury to include the AND logic gates of XIANG so as to efficiently control both separate sensor systems (touch and fingerprint).	In regards to claim 9, the panel further comprises a plurality of shift registers respectively grouped into a first group and a second group; the first group of the shift registers are electrically connected in cascade and configured to receive a first clock to generate first driving signals (See; Figs. 6, 10 and 11 for first shift register group receiving first clock signal CK, SDCK1); the second group of the shift registers are electrically connected in cascade and configured to receive a second clock to generate second driving signals (See; Figs. 6, 10 and 11 for second shift register group receiving second clock signal CBK, SDCK2); members of the first group of the shift registers are electrically connected to respective members of the first group of AND logic gates (See; Figs. 10 and 11 for first group of shift register connected to first pulse width modulation circuits / AND gates); members of the second group of the shift registers are electrically connected to respective members of the second group of AND logic gates (See; Figs. 10 and 11 for second group of shift register connected to second pulse width modulation circuits / AND gates); the first group of AND logic gates are configured to receive a first enabling signal and the first driving signals to generate first control signals (See; Fig. 11 where the first AND gate receives output from the shift register and SDCK1); and the second group of AND logic gates are configured to receive a second enabling signal and the second driving signals to generate second control signals (See; Fig. 11 where the second AND gate receives output from the second shift register and SDCK2).

	In regards to claim 10, XIANG teaches wherein the first clock and the second clock are of different phases (See; p[0059] and p[0071] where the clock signals may be inverted clock signals).

	In regards to claim 11, XIANG teaches wherein the first logic circuit comprises a plurality of AND logic gates, at least one of the plurality of AND logic gates is electrically connected to the plurality of sensing units (See; Fig. 4 and 11 where the AND logic gates are electrically connected to the sensing lines GOUT). 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN A BOYD whose telephone number is (571)270-7503.  The examiner can normally be reached on Mon - Fri 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571) 272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.